UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWASHINGTON D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number: 0-20859 GERON CORPORATION(Exact name of registrant as specified in its charter) DELAWARE 75-2287752 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) , MENLO PARK, CA 94025 (Address of principal executive offices) (Zip Code) (650) 473-7700(Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class: Outstanding at April 26, 2010: Common Stock, $0.001 par value 98,181,475shares GERON CORPORATIONINDEX Page PART I. FINANCIAL INFORMATION Item 1: Condensed Consolidated Financial Statements 1 Condensed Consolidated Balance Sheets as of March 31, 2010 and December 31, 2009 1 Condensed Consolidated Statements of Operations for the three months ended March 31, 2010 and 2009 2 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2010 and 2009 3 Notes to Condensed Consolidated Financial Statements 4 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3: Quantitative and Qualitative Disclosures About Market Risk 24 Item 4: Controls and Procedures 25 PART II. OTHER INFORMATION Item 1: Legal Proceedings 26 Item 1A: Risk Factors 26 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 41 Item 3: Defaults Upon Senior Securities 42 Item 4: (Removed and Reserved) 42 Item 5: Other Information 42 Item 6: Exhibits 42 SIGNATURE 42 PART I. FINANCIAL INFORMATION ITEM 1. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS GERON CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS(IN THOUSANDS) MARCH 31, DECEMBER 31, 2010 2009 (UNAUDITED) ASSETS Current assets: Cash and cash equivalents $ 35,900 $ 34,601 Restricted cash 791 791 Current portion of marketable securities 89,390 77,009 Interest and other receivables 1,359 1,318 Current portion of prepaid assets 5,794 4,060 Total current assets 133,234 117,779 Noncurrent portion of marketable securities 40,447 54,669 Noncurrent portion of prepaid assets 1,966 2,372 Investments in licensees 932 1,328 Property and equipment, net 3,934 3,938 Deposits and other assets 212 296 $ 180,725 $ 180,382 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ 1,807 $ 2,176 Accrued compensation 1,534 1,757 Accrued liabilities 1,925 1,925 Current portion of deferred revenue 700 700 Fair value of derivatives 839 897 Total current liabilities 6,805 7,455 Noncurrent portion of deferred revenue 175 350 Commitments and contingencies Stockholders’ equity: Common stock 97 92 Additional paid-in capital 767,831 750,158 Accumulated deficit (593,907 ) (577,267 ) Accumulated other comprehensive loss (276 ) (406 ) Total stockholders’ equity 173,745 172,577 $ 180,725 $ 180,382 See accompanying notes. 1 GERON CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS(IN THOUSANDS, EXCEPT SHARE AND PER SHARE DATA)(UNAUDITED) THREE MONTHS ENDED MARCH 31, 2010 2009 Revenues from collaborative agreements $ 225 $ — License fees and royalties 693 444 Total revenues 918 444 Operating expenses: Research and development (including amounts for related parties: 2010-$327, 2009-$429) 13,545 13,771 General and administrative 3,850 3,378 Total operating expenses 17,395 17,149 Loss from operations (16,477 ) (16,705 ) Unrealized gain on derivatives, net 58 77 Interest and other income 202 525 Losses recognized under equity method investment (396 ) (656 ) Interest and other expense (27 ) (52 ) Net loss $ (16,640 ) $ (16,811 ) Basic and diluted net loss per share $ (0.18 ) $ (0.20 ) Shares used in computing basic and diluted net loss per share 95,012,100 84,160,889 See accompanying notes. 2 GERON CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWSCHANGE IN CASH AND CASH EQUIVALENTS(IN THOUSANDS)(UNAUDITED) THREE MONTHS ENDED MARCH 31, 2010 2009 Cash flows from operating activities: Net loss $ (16,640 ) $ (16,811 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 397 431 Accretion and amortization on investments, net 909 (9 ) Loss on retirement/sale of property and equipment — 1 Issuance of common stock in exchange for services by non-employees 865 745 Stock-based compensation for employees and directors 3,069 2,520 Amortization related to 401(k) contributions 193 127 Loss on investments in licensees 396 656 Unrealized gain on derivatives, net (58 ) (77 ) Changes in assets and liabilities: Other current and noncurrent assets 1,299 2,076 Other current and noncurrent liabilities 208 1,292 Advance payment from related party for research and development — (241 ) Translation adjustment (3 ) — Net cash used in operating activities (9,365 ) (9,290 ) Cash flows from investing activities: Restricted cash transfer — (1 ) Purchases of property and equipment (393 ) (529 ) Purchases of marketable securities (32,935 ) (48,460 ) Proceeds from maturities of marketable securities 34,000 27,879 Net cash provided by (used in) investing activities 672 (21,111 ) Cash flows from financing activities: Proceeds from issuances of common stock and warrants, net of issuance costs 9,992 46,654 Net cash provided by financing activities 9,992 46,654 Net increase in cash and cash equivalents 1,299 16,253 Cash and cash equivalents at the beginning of the period 34,601 109,348 Cash and cash equivalents at the end of the period $ 35,900 $ 125,601 See accompanying notes. 3 GERON CORPORATIONNOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTSMARCH 31, 2010(UNAUDITED) 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The terms “Geron”, the “Company”, “we” and “us” as used in this report refer to Geron Corporation. The accompanying unaudited condensed consolidated balance sheet as of March 31, 2010 and condensed consolidated statements of operations for the three months ended March 31, 2010 and 2009 have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by U.S. generally accepted accounting principles for complete financial statements. In the opinion of management of Geron, all adjustments (consisting only of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the three month period ended March 31, 2010 are not necessarily indicative of the results that may be expected for the year ending December 31, 2010 or any other period. These financial statements and notes should be read in conjunction with the financial statements for each of the three years ended December 31, 2009, included in the Company’s Annual Report on Form 10-K. The accompanying condensed consolidated balance sheet as of December 31, 2009 has been derived from audited financial statements at that date. Principles of Consolidation The consolidated financial statements include the accounts of Geron, our wholly-owned subsidiary, Geron Bio-Med Ltd. (Geron Bio-Med), a United Kingdom company, and our majority-owned subsidiary, TA Therapeutics, Ltd. (TAT), a Hong Kong company. We have eliminated intercompany accounts and transactions. We prepare the financial statements of Geron Bio-Med using the local currency as the functional currency. We translate the assets and liabilities of Geron Bio-Med at rates of exchange at the balance sheet date and translate income and expense items at average monthly rates of exchange. The resultant translation adjustments are included in accumulated other comprehensive income (loss), a separate component of stockholders’ equity. The functional currency for TAT is U.S. dollars. Net Loss Per Share Basic earnings (loss) per share is calculated based on the weighted average number of shares of common stock outstanding during the period. Diluted earnings (loss) per share is calculated based on the weighted average number of shares of common stock and dilutive securities outstanding during the period.
